Citation Nr: 0010992	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date prior to April 30, 1997, for 
a determination of permanency of a 100 percent disability 
evaluation for service-connected post-traumatic stress 
disorder (PTSD) and psychophysiologic gastrointestinal 
reaction and musculoskeletal reaction for purposes of 
eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, which awarded eligibility for DEA, 
effective from April 30, 1997. 

For reasons explained below, the issue listed on the first 
page of this document has been recharacterized by the Board.


REMAND

DEA benefits may be awarded to the dependents of certain 
veterans under the provisions of Chapter 35, Title 38, United 
States Code if certain statutory requirements are met.  The 
relevant portions of the statute and regulations provide that 
basic eligibility of a child of a veteran for DEA requires 
that the veteran have a permanent total disability resulting 
from a service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii) (West 1991); 38 C.F.R. §  21.3021(a) 
(1999).  Permanency of total disability for compensation 
purposes is governed by 38 C.F.R. § 3.340 (1999).  Under the 
provisions of 38 C.F.R. § 3.340(b), permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence. 

From a review of the record, the Board observes that there 
appears to be some confusion as to the proper issue or issues 
on appeal.  A brief synopsis of the events which led to this 
appeal is necessary.  In May 1990, the veteran submitted a 
claim for an increased rating for his service-connected 
psychophysiologic gastrointestinal reaction and 
musculoskeletal reaction, which was assigned a 10 percent 
rating at the time.  This claim was later interpreted also as 
a claim for service connection for PTSD either as a change in 
diagnosis or as an additional disability to be included with 
the service-connected psychophysiologic gastrointestinal 
reaction and musculoskeletal reaction.  Service connection 
was eventually granted by a Hearing Officer at the RO in a 
September 1994 decision.  At that time, the veteran's 
service-connected disability was recharacterized as PTSD, 
psychophysiologic gastrointestinal reaction and 
musculoskeletal reaction, and a 50 percent disability 
evaluation was assigned effective from May 16, 1990.  

Additional medical evidence was subsequently received, and in 
a March 1995 rating decision, the RO determined that this 
disorder was more appropriately rated at 100 percent, 
effective from May 16, 1990.  In the March 1995 rating 
decision, the veteran was also informed that eligibility to 
DEA benefits had not been established as the evidence did not 
show that the veteran's total disability rating was permanent 
in nature. The veteran was provided notice of the March 1995 
rating decision, provided a copy of the actual rating 
decision, and given information concerning his appellate 
rights later in March 1995.  The veteran did not express 
disagreement with this determination.

On April 30, 1997, the veteran underwent a VA routine future 
examination.  Based on this examination report, by rating 
decision in May 1997, the RO determined that the total rating 
assigned the veteran's service-connected PTSD and 
psychophysiologic gastrointestinal reaction and 
musculoskeletal reaction was permanent, and assigned an 
effective date of April 30, 1997.  Eligibility for DEA 
benefits was also established from that date based on the 
finding of permanency.

In June 1997, the veteran indicated that he disagreed with 
the effective date of permanency and hence, the date of 
eligibility for DEA benefits.  In an October 1997 rating 
decision, the RO characterized the issue as "[w]hether the 
decision to grant eligibility to Dependents' Educational 
Assistance effective April 30, 1997, was clearly and 
unmistakably erroneous."  However, applicable regulations 
provide that, if no written notice of disagreement is filed 
with the RO within one year of the date of mailing of notice 
of the result of an initial review or determination, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except for new and 
material evidence or clear and unmistakable error (CUE).  
38 U.S.C.A. § 7105(c) (West 1991).  The decision of a duly 
constituted rating agency or other agency of original 
jurisdiction on which an action was predicated will be final 
and binding upon all field offices of VA as to conclusions 
based on evidence on file at the time and will not be subject 
to revision on the same factual basis except by duly 
constituted appellate authorities or except for new and 
material evidence.  38 C.F.R. § 3.104(a) (1999).  Previous 
determinations which are final and binding, including 
decisions on claims for service connection and other issues, 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (1999).  

Thus, although the issue as certified to the Board has been 
phrased as whether there was clear and unmistakable error in 
the May 1997 rating decision regarding the effective date of 
DEA eligibility, clear and unmistakable error need not be 
shown because that decision is not final.  The May 1997 
rating decision is the decision from which the current appeal 
stems.  However, as noted above, the RO had previously 
determined that the veteran's total disability rating was not 
permanent and therefore, DEA eligibility had not been 
established, in a prior decision.  The veteran did not enter 
a notice of disagreement within one year of the mailing of 
notice of the March 1995 decision, including the 
determination that the veteran's service-connected 
disabilities were not permanent and his dependents thereby 
were not eligible for DEA benefits.  That decision therefore 
became final. 

In this regard, the Board notes that veteran contends that an 
earlier effective date (prior to April 30, 1997) for the 
award of DEA benefits is warranted because his award of total 
disability for PTSD and psychophysiology gastrointestinal 
reaction and musculoskeletal reaction, made effective from 
May 1990, should also have been made permanent, effective to 
the same date, rather than permanent from April 1997.  He 
contends that, based on the facts, eligibility for DEA 
benefits should have been established earlier because his 
service-connected disability was permanent prior to April 
1997, even though it had not been formally recognized as such 
in a rating decision.  His representative contends that in 
the March 1995 letter of notice to the veteran, the RO failed 
to notify the veteran that entitlement to DEA had been 
denied, and both the veteran and his representative 
collectively appear to argue that the March 1995 rating 
decision was CUE in failing to establish DEA eligibility 
based on having a total disability permanent in nature at 
that time.  

It does not appear from the record that the RO has considered 
the contention regarding CUE in the March 1995 rating 
decision.  However, the Board finds that this matter is 
substantially intertwined with the effective date issue on 
appeal.  A determination by the RO that there was CUE in the 
March 1995 rating decision could have a significant impact on 
the Board's decision regarding the proper effective date of 
eligibility for DEA benefits.  At such, the RO should 
adjudicate this issue on remand with consideration of the 
extensive guidance of the U. S. Court of Appeals for Veterans 
Claims as to what constitutes clear and unmistakable error 
and the applicability of such an analysis to the claim of 
error in the March 1995 decision.  

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should adjudicate the 
veteran's claim of clear and unmistakable 
error in the March 1995 rating decision 
which denied basic eligibility to DEA 
benefits based on a finding that the 
veteran did not have a service-connected 
disability rated as totally disabling 
that was determined to be permanent in 
nature.  If the determination is adverse 
to the veteran, and he files a notice of 
disagreement as to that determination, 
the RO should provide the veteran and his 
representative a statement of the case on 
that issue, and notify the veteran that 
he must file a timely and adequate 
substantive appeal in order to secure 
further appellate review of that issue.  
The RO should inform him of the time 
limit for filing a substantive appeal.  
That issue is to be returned to the Board 
if and only if the matter has been 
properly placed in appellate status.  See 
38 C.F.R. § 20.200 (1999).

2.  The RO should then readjudicate the 
claim of entitlement to an effective date 
prior to April 30, 1997, for a 
determination of permanency of a 100 
percent disability evaluation for 
service-connected PTSD and 
psychophysiologic gastrointestinal 
reaction and musculoskeletal reaction for 
purposes of eligibility for DEA benefits 
under Chapter 35, Title 38, United States 
Code.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 

appeal.  No action is required of the appellant until he is 
notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 
- 7 -


- 7 -


